Citation Nr: 0534098	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine at L5-S1, with 
limited motion.  


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from June 1997 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision, in 
which the RO in Portland, Oregon, inter alia, granted service 
connection and assigned an initial 20 percent rating for 
degenerative disc disease of the lumbar spine at L5-S1 with 
limited motion (low back disability), effective September 23, 
2002.  In March 2003, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.  The RO 
issued a statement of the case (SOC) in June 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2003.  

In December 2003, the veteran withdrew his request for a 
travel board hearing in lieu of a hearing before a Decision 
Review Officer (DRO).  In April 2004, a DRO conference was 
held; the report of which is of record.  

In December 2004, the veteran notified the Chicago RO that he 
had moved from Oregon and was living in Illinois; hence, the 
Chicago RO now has jurisdiction over the veteran's claims 
file.  

As the claim on appeal involves a request for a higher 
initial evaluation following a grant of service connection, 
the Board has recharacterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

As noted above, just prior to the certification of his appeal 
to the Board, the veteran moved from Oregon to Illinois.  At 
the time of his move, the veteran was represented before VA 
by the Oregon Department of Veterans Affairs.  The veteran 
has since granted a power-of-attorney to The Marine Corps 
League as is reflected on the title page.  In August 2005, 
The Marine Corps League submitted written argument to the 
Board in support of the veteran's claim on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  During the period from the September 23, 2002, effective 
date of the grant of service connection, to September 25, 
2003, the veteran's low back disability was manifested by 
complaints of pain and radiculopathy, with objective findings 
reflective of no more than moderate limitation of motion, and 
no evidence of any separately ratable neurological 
disability.  

3.  Since September 26, 2003, the veteran's low back 
disability has been manifested by complaints of pain and 
radiculopathy with objective findings of no more than forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  At no point since the September 23, 2002 effective date 
of the grant of service connection has the veteran's low back 
disability been manifested by incapacitating episodes 
requiring prescribed bed rest by a physician, or medical 
evidence of any separately ratable neurological 
manifestation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic 5292, 
5293 (as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237-5243 (General Rating Formula) 
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The Board initially notes that prior to the February 2003 
rating decision, in which the RO granted service connection 
for a low back disability, the RO issued the veteran a notice 
letter in October 2002 which satisfied the statutory and 
regulatory requirement that VA notify a claimant of the 
evidence necessary to substantiate his claim and what 
evidence, if any, would be obtained by the claimant and which 
evidence, if any, would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the October 2002 letter, in particular, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also informed 
the veteran of the information or evidence that was needed to 
substantiate his claim, and requested that the veteran tell 
it about any additional information or evidence that needed 
to be obtained.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three content of notice 
requirements clearly have been are met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the RO did invite the 
veteran to submit statements or statements from others 
describing his condition.  Furthermore, the veteran has 
submitted evidence his possession in support of his claim.  
As such, the Board finds that the veteran has been put on 
notice of the need to submit evidence in his possession 
pertinent to his claim on appeal.  On these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board acknowledges that the record includes no specific 
letter from the RO informing the veteran of the evidence 
necessary to substantiate his claim for an initial higher 
rating for a low back disability or that advises him of what 
evidence he is responsible for obtaining and what evidence VA 
will obtain in connection with that claim.  However, the 
Board points out that, in this case, the veteran raised the 
issue of a higher rating for the grant of service connection 
in his NOD following the February 2003 rating decision.  In 
such situations, VA's General Counsel has held that further 
notice of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In its opinion, the General Counsel held 
that if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives an NOD that raises a new issue, section of 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The Board 
is bound in its decisions by all pertinent legal authority, 
to include the precedent opinions of the General Counsel of 
the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2004).  

As indicated above, the June 2003 SOC, as well as the 
December 2003 and May 2004 supplemental SOCs (SSOCs) notified 
the veteran what was needed to substantiate his claim and 
also identified the evidence that had been considered with 
respect to his claim.  Furthermore, in the October 2002 
notice letter, the RO advised the veteran of VA's 
responsibility to notify and assist him in his claim.  After 
the notice letter, SOC, and SSOCs, the veteran was afforded 
an opportunity to respond.  The veteran has not identified 
any medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim on appeal.  In this respect, medical records from the 
VA Medical Center (VAMC) in Portland, Oregon, have been 
associated with the claims file.  In connection with his 
claim, the RO has arranged for the veteran to undergo VA 
medical examinations, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claim on appeal that needs 
to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim on appeal is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Background

The report of a December 2002 VA examination reflects the 
veteran's complaints of pain on a daily basis in his low back 
with radicular symptoms and numbness into both legs 
(posterior thigh and lateral calves).  The veteran also 
reported that walking exacerbated his pain and he tried to be 
careful with his activities involving lifting or sudden 
movements.  Range of motion was noted as being generally 
reduced, and flare-ups of back pain occurred four to five 
days per week, where there was additional motion loss, 
limping, and muscle spasm.  Clinical evaluation of the 
veteran's low back revealed tenderness to percussion in the 
low lumbar area without spasm.  There was 80 degrees of 
forward flexion, 5 degrees of hyperextension, and lateral 
bending and rotation to 20 degrees in both directions.  Deep 
tendon reflexes were equal at the knees and the ankles.  
Motor testing revealed the quadriceps and anterior tibial 
group to be 5/5.  Sensation was intact throughout, with no 
measurable atrophy.  An X-ray report was noted as reflecting 
minimal narrowing at the L5-S1 disc space and the impression 
was mild degenerative disc disease at L5-S1.  The examiner's 
diagnosis was degenerative disc disease of the lumbar spine 
at L5-S1.  He commented that during flare-ups of pain, he 
would expect an additional motion loss of 15-20 degrees of 
the lumbar spine in forward flexion, with mild alteration in 
the veteran's muscular strength secondary to lumbar muscle 
spasm.  

An April 2003 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed degenerative disc and facet disease at 
L4-5 and L5-S1 with mild to moderate lateral recess stenosis 
at the L4-5 level.  There was no significant canal or 
foraminal stenosis.  

VA clinical records reflect the veteran's complaints of 
chronic low back pain with intermittent pain down the legs 
with activity, to include numbness in his feet.  A May 2003 
neurosurgical consultation reflects consideration of the MRI 
findings and a neurological assessment that there was no 
explanation for the veteran's complaints of numbness in his 
lower extremities.  

A report of a June 2003 electromyography (EMG) study was 
normal without evidence for lumbosacral radiculopathy or 
peroneal neuropathy.  

A clinical record, dated in July 2003, reflects the veteran's 
complaints of ongoing weakness/numbness and tingling into his 
legs.  A clinical record, dated in September 2003, reflects 
the physician's review of the veteran's medical history to 
include EMG and MRI studies.  The veteran complained of pain 
in the low back radiating down back of left leg to his ankle 
then along the inside of his foot.  He reported numbness 
along the top of the left foot.  There was no other 
persistent numbness, but the radiating pain could be burning.  
The physician's diagnosis included chronic bilateral lumbar 
radiculopathy.  

An October 2003 nursing note reflects a finding that the 
objective medical evidence did not support the extent of the 
back pain the veteran was reporting.  

A December 2003 physical therapy note reflects a finding that 
the veteran's symptoms were consistent for low back pain with 
sciatica.  The pain was noted as being irritating and the 
veteran reported to have a low exercise tolerance.  In 
January 2004, the physical therapist notes the veteran's 
report that his back pain was much improved.  It was noted 
that the veteran walked 1-2 miles a day, had been swimming 
for 30 minutes at lunch during the past week and a half, and 
was doing stretching exercises.  Additionally, the veteran 
was noted as reporting that he lifted 50-pound feedbags at 
work, his sleep had improved, and a transcutaneous nerve 
stimulation (TENS) unit was helping with back spasm.  The 
diagnosis was low back pain with sciatica improved.   

A clinic note, dated in February 2004, reflects that the 
veteran worked full time as a sales representative/forklift 
operator.  

A February 2004 nurse practitioner evaluation reflects the 
veteran's report of occasional pins and needles radiating 
down his legs and into his feet.  His leg symptoms occur at 
the end of the day.  On clinical evaluation the veteran had a 
normal gait, and there was muscle spasm from T-7 through the 
lumbar region.  There was also tenderness over the facet 
joints at L4-5 rather than midline at the spinous process 
with trunk rotation and extension.  Motor findings were 
graded in the veteran's low extremities as 5/5 on abduction, 
adduction, flexion and extension.  The nurse practitioner's 
assessment was low back pain secondary to degenerative disc 
and facet disease, more likely the facet arthritis, without 
any ongoing appreciable radicular symptoms.  

A March 2004 progress note reflects that the veteran was able 
to lift 50-pound bags of feed without much difficulty.  That 
same month, the veteran received a lumbar medial branch block 
steroid injection into the facet joint nerve.  A progress 
note, dated in April 2004, reflects the veteran's report that 
prior to the March 2004 steroid injection his pain was 6/10 
and after the injection, 3/10.  The veteran also reported 
that his current back pain was 3/10 since he had stopped 
working but would exacerbate with lifting a load and/or 
bending over.  

The report of an April 2004 VA examination reflects that the 
veteran's service medical records and claims file were 
reviewed by the examiner.  It was reported that within the 
past year the veteran had not been prescribed bedrest by a 
physician.  The veteran complained of pain in the lumbosacral 
area on the left with radiation into both buttocks and into 
the back of the left thigh, and then down the medial leg and 
into the foot.  The examiner reported that it was not really 
pain in the foot and/or on the medial ankle and dorsum of the 
foot, but just tingling.  On clinical evaluation, the veteran 
walked well without a limp.  He dorsiflexed his toes and feet 
on moving and he was able to walk on his toes and on his 
heels.  He had full range of extension of his back to 30 
degrees, lateral flexion bilaterally to 35 degrees, and 
rotation was accomplished to 30 degrees.  Straight leg 
raising was accomplished to 70 degrees bilaterally.  The 
veteran flexed his back to only 15 degrees and was noted as 
not willing to flex any further.  The examiner commented that 
later the veteran had excellent flexion of his low back while 
sitting in a chair and bending down to put on his socks.  The 
examiner also indicated that he had reviewed the veteran's 
December 2002 X-ray of the lumbar spine.  

The examiner's impression was chronic lumbosacral 
instability.  He indicated that the veteran had a number of 
subjective symptoms associated with his back, although these 
were not supported by the objective findings.  In particular, 
the veteran's leg pain and tingling occurred in an unusual 
anatomical distribution.  The examiner noted that he believed 
that it was less than likely that there was any permanent 
problem "due to [the veteran's] service complaints of low 
back pain."  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

In this case the RO has assigned an initial 20 percent rating 
for service-connected low back disability based on 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) and Diagnostic 
Code 5293 (intervertebral disc syndrome (IVDS)).  The 20 
percent award is effective September 23, 2002.  

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of IVDS, as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The criteria for rating 
diseases and injuries of the spine were further changed, 
effective September 26, 2003.  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
VA has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's low back disability, and furnished 
him notice of the revised criteria in the May 2004 SSOC, 
there is no due process bar to the Board also considering the 
former and revised criteria.  

As of September 23, 2002, VA revised the criteria for 
evaluating IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Those changes were also incorporated into the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (effective September 26, 2003).  Under these provisions, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) and Diagnostic Code 5243 (2004).  

For incapacitating episodes, a 20 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment prescribed by a physician.  

In light of all pertinent criteria for IVDS under the 
criteria of Diagnostic Code 5293, effective September 23, 
2002, as well as the criteria of Diagnostic Code 5243 
(reflected in the General Rating Formula), effective 
September 26, 2003, the Board that a rating higher than 20 
percent has not been warranted at any point since the 
effective date of the grant of service connection.  

Here, the evidence otherwise does not reflect the veteran's 
low back disability has resulted in incapacitating 
manifestations requiring bed rest prescribed by a physician.  
In this respect, the veteran has not reported incapacitating 
episodes requiring bed rest prescribed by a physician, nor 
does the medical evidence reflect prescribed bed rest in any 
treatment plan.  As such, Board find there is no basis for 
assignment of a higher rating under Diagnostic Codes 5293 or 
the General Rating Formula Diagnostic, on the basis of 
incapacitating manifestations associated with IVDS.  Also, 
while the medical evidence is equivocal as to the presence of 
radiculopathy, the Board finds no evidence of any separately 
ratable neurological manifestation of the service-connected 
low back disability; hence, this method of evaluating the 
veteran's disability also can result in no higher rating.

The Board finds that there also is no basis for assignment of 
any higher rating on the basis of limitation of motion.  
Under former Diagnostic Code 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996)..  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that, during the period from 
September 23, 2002, to September 25, 2003, a higher rating is 
not assignable under former Diagnostic Code 5292, even when 
functional loss due to pain is considered.

As noted above, during the period in question, the medical 
evidence documents the veteran's consistent complaints of low 
back pain and radiculopathy.  Diagnostic studies revealed 
degenerative disc and facet disease at L4-5 and L5-S1.  The 
December 2002 VA examiner noted that flexion of the veteran's 
lumbar spine was to 80 degrees and hyperextension to 5 
degrees.  The examiner also noted that the veteran would have 
an additional 15-20 degree loss in flexion in the low back 
pain due to pain during flare-ups.  This medical evidence is 
not indicative of overall severe limitation of motion of the 
veteran's lumbar spine, so as to warrant assignment of the 
maximum 40 percent rating under former Diagnostic Code 5292.   
Rather, given the clinical findings of minimally limited back 
motion on objective examination, the RO appropriately 
assigned a 20 percent rating for overall moderate disability 
based on consideration of the estimated additional functional 
loss during flare-ups of pain.  

The Board also notes that, pertinent to the period from 
September 22, 2002 to September 25, 2003, there are no other 
potentially applicable diagnostic codes pursuant to which a 
higher rating for low back disability could be granted.  
During this time frame, there was (and has since been) no 
medical evidence that the veteran's service-connected low 
back disability has resulted in disability comparable to 
residuals of a fractured vertebra (Diagnostic Code 5285) or 
ankylosis (Diagnostic Code 5289).  38 C.F.R. § 4.71a (as in 
effect prior to September 26, 2003).  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised (General Rating Formula for 
Diseases and Injuries of the Spine).  There is no specific 
diagnostic code assigned for limitation of motion of the 
lumbar spine, although a general rating formula for diseases 
and injuries of the spine provides for assignment of a rating 
to 20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gain or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating, to 40 percent, is 
warranted for disability of the thoracolumbar spine either 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  

Normal forward flexion of the thoracolumbar spine is from 
zero to 90 degrees, extension is from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(Note 2).  

Additionally, in particular, under Note (1), evaluation of 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately under the appropriate Diagnostic 
Code. Id.   Under Note (5), for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. Id. 

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that since September 26, 2003, a 
rating in excess of 20 percent for a low back disability, 
under the General Rating Formula for Diseases and Injuries of 
the Spine, is not warranted.  

The medical evidence during this period reflects the 
veteran's continued complaints, as noted above, of back pain 
and radiculopathy with activity.  The evidence also reflects 
that the veteran's low back disability varied in severity; at 
times being more painful and more restrictive with regard to 
activities than at other times.  In this regard, the veteran 
did report in January 2004 that he walked 1-2 miles a day, 
was swimming, and that he was able to do stretching 
exercises.  Additionally, the veteran was reportedly lifting 
50-pound feedbags at work.  At the same time, the evidence 
reflects the veteran was receiving steroid injections into 
his lumbar facet joint as a result of low back pain.  During 
his April 2004 VA examination, in particular, on clinical 
evaluation, extension of the lumbar spine was noted as being 
to 30 degrees, lateral flexion bilaterally was to 35 degrees, 
and rotation to 30 degrees.  With respect to flexion, on 
evaluation by the examiner, the veteran refused to forward 
flex at the lumbar spine more than 15 degrees.  However, 
following the evaluation, the veteran was observed as having 
excellent flexion of the lumbar spine when bending down to 
put on his socks.  

Here, the objective evidence reflects that the veteran 
retains a measurable range of motion of the lumbar spine, and 
that the only reported range of motion during the period 
since September 26, 2003 reflects excellent forward flexion 
of the lumbar spine.  Also, since September 26, 2003, there 
is no medical evidence that otherwise demonstrates forward 
flexion of the thoracolumbar spine as being 30 degrees or 
less, favorable ankylosis of the thoracolumbar spine, or 
unfavorable ankylosis of the thoracolumbar spine.  

The Board also finds that consideration of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca would not result in a higher rating at any 
point since September 26, 2003.  As noted above, the veteran 
demonstrated an excellent range of flexion of the lumbar 
spine during his April 2004 VA examination.  While there he 
has had subjective complaints consistent with symptoms of 
pain, fatiguability, and weakness, and these symptoms could 
conceivably impact the veteran's activities, as indicated 
above, functional loss due to such factors, to include during 
flare-ups, have already been taken into consideration in 
assignment of the initial 20 percent rating.  There simply is 
no indication whatsoever that the objective findings coupled 
with the veteran's complaints result, essentially, in 
disability meeting the requirements for at least the next 
higher, 40 percent, rating under any pertinent diagnostic 
code.  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the veteran's low back 
disability been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the June 2003 SOC).  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned evaluation), or frequent periods of 
hospitalization, or evidence that a particular disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for a staged 
rating pursuant to Fenderson, and the claim for a higher 
initial rating in excess of 20 percent for a low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence simply 
does not support a disability rating in excess of 20 percent 
for the veteran's service-connected low back disability, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

An initial rating in excess of 20 percent for service-
connected low back disability is denied.   



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


